                        Case 4:20-cv-02058-ACA Document 8 Filed 01/12/21 Page 1 of 1                                                  FILED
                                                                                                                             2021 Jan-12 PM 03:50
                                                                                                                             U.S. DISTRICT COURT
AO 440 (Rev. 06/12) Summons in a Civil Action                                                                                    N.D. OF ALABAMA


                                      UNITED STATES DISTRICT COURT
                                                                  for the
                                                       Northern District of Alabama


 LAKEISHA EZELL, as special representative of the                   )
      ESTATE OF TERRENCE ANDREWS                                    )
                                                                    )
                                                                    )
                            Plaintiff(<)
                                                                    )
                                                                    )
                                v.                                           Civil Action No. 4:20-cv-02058-ACA
                                                                    )
                 JEFFERSON DUNN, et al.,                            )
                                                                    )
                                                                    )
                                                                    )
                           Defendant(.,·)                           )

                                                   SUMMONS IN A CIVIL ACTION

To:   (Defendant "s name and addres.1)     Grant! Culliver
                                           8157 Oak Aly
                                           Montgomery, AL 36117-6502




          A lawsuit has been filed against you.

         Within 21 days after service of this sununons on you (not counting the day you received it)- or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3)-you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiffs attorney,
whose name and address are: Anil Mujumdar
                                 Dagney Johnson Law Group
                                 2170 Highland Avenue, Suite 250
                                 Birmingham, AL 35205



       If you fail to respond, judgment by          default~
                                                         entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.

                                                                            :;, l;;R.CiN N. HARRIS, CUoRK OF COURT
                                                                                CLERK OF COURT



                                                                             ~ :~~·~
               JAN 12 2021
Date:
                                                                                           Sig11at11re afC/erk ar Deputy Clerk
